Name: Council Regulation (EEC) No 1600/83 of 14 June 1983 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  economic policy;  teaching
 Date Published: nan

 No L 163 /56 Official Journal of the European Communities 22 . 6 . 83 COUNCIL REGULATION (EEC) No 1600/83 of 14 June 1983 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commis ­ sion, Having regard to the opinion of the European Parliament ('), HAS ADOPTED THIS REGULATION : Article 1 Article 26 of Regulation (EEC) No 804/68 is hereby replaced by the following : 'Article 26 1 . Subject to the conditions laid down in para ­ graphs 3 and 4, Community aid shall be granted for supplying to pupils in educational establish ­ ments certain processed milk products falling within headings No 04.01 and 04.04 or subhead ­ ing 22.02 B, or yoghurt falling within subhead ­ ings 04.02 B, 18.06 D and 21.07 D of the Com ­ mon Customs Tariff. 2 . In addition to the Community aid, Member States may grant national aid for supplying the products specified in paragraph 1 to pupils in educational establishments . 3 . The general rules governing the aid scheme shall be adopted by the Council, acting on a proposal from the Commission, in accordance with the voting procedure laid down in Article 43 (2 ) of Treaty . 4. The detailed rules for the implementation of this Article and the amount of aid shall be adopted in accordance with the procedure laid down in Article 30.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . Whereas , pursuant to Article 26 of Regulation (EEC) No 804/68 (2), as last amended by Regula ­ tion (EEC) No 1 183 /82 (3), Member States may grant aid for the supply to schoolchildren of pro ­ cessed milk products falling within headings No 04.01 and 04.04 or subheading 22.02 B or yoghurt falling within subheadings 04.02 B, 18.06 D and 21.07 D of the Common Customs Tariff ; whereas under paragraph 2 of that Article the Council may decide to make a Community contribution to the financing of aid programmes ; Whereas , in the light of experience acquired, and in order better to achieve the objective concerned, the granting of Community aid should not be subject to financing by the Member State , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (') OJ No C 96, 11.4. 1983 , p . 54 . 0 OJ No L 148, 28. 6 . 1968, p . 13 . (3) OJ No L 140, 20 . 5 . 1982, p . 1 .